***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
          BARBARA WELLS v. MICHAEL WELLS
                    (AC 42217)
                       Lavine, Alvord and Keller, Js.

                                  Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
   solved, appealed to this court from the judgment of the trial court
   denying her motion for an order seeking payment of unallocated support.
   The plaintiff contended that the defendant failed to pay her the full
   amount due from a bonus payment the defendant received. The parties’
   separation agreement set forth three tiers for determining the amount of
   the defendant’s income that would be paid to the plaintiff. The defendant
   calculated the payment under the second and third tiers solely using his
   bonus payment. The plaintiff contended the payment must be calculated
   using the defendant’s total gross income, which was his base salary
   plus the bonus payment. The trial court agreed with the defendant’s
   interpretation of the separation agreement and denied the plaintiff’s
   motion. Held that the trial court improperly denied the plaintiff’s motion
   for order because it incorrectly interpreted the applicable provision of
   the separation agreement; the plain language of the separation agree-
   ment required that the second and third tiers be applied to the defen-
   dant’s gross income, not solely to his bonus.
       Argued December 2, 2019—officially released March 3, 2020

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Ansonia-Milford and tried to the court, Hon.
Arthur A. Hiller, judge trial referee; judgment dissolv-
ing the marriage and granting certain other relief; there-
after, the court, Brown, J., denied the plaintiff’s post-
judgment motion for order seeking certain payments,
and the plaintiff appealed to this court. Reversed; judg-
ment directed.
 Barbara M. Schellenberg, with whom, on the brief,
was Annmarie P. Briones, for the appellant (plaintiff).
   Bonnie Amendola, for the appellee (defendant).
                         Opinion

  ALVORD, J. In this marital dissolution action, the
plaintiff, Barbara Wells, appeals from the judgment of
the trial court denying her postdissolution motion for
an order seeking payment of unallocated support owed
by the defendant, Michael Wells, pursuant to the terms
of the parties’ separation agreement. On appeal, the
plaintiff claims that the court improperly interpreted
the applicable provision of the separation agreement.
We agree with the plaintiff and, accordingly, reverse
the judgment of the trial court.
  The record reveals the following facts and procedural
history. The parties were divorced on May 25, 2017.
The dissolution judgment incorporated by reference a
separation agreement executed by the parties on the
same date (separation agreement). Article III of the
separation agreement governs child support and ali-
mony. Section 3.1 of article III provides, in relevant
part: ‘‘Commencing June 1, 2017, the Husband shall pay
to the Wife the following sums as unallocated support:
  ‘‘Husband’s income paid to the Wife—
  ‘‘$0.00—$220,000 Wife shall receive 50% of the gross
(paid via cash transfer or check to the Wife on the 15th
and 30th of each month);
  ‘‘$220,001—$420,000 Wife shall receive 40% of the
gross (paid via cash transfer or check to the Wife within
5 days of receipt by the Husband); and
  ‘‘$420,001—$600,000 Wife shall receive 30% of the
gross (paid via cash transfer or check to the Wife within
5 days of receipt by the Husband).1
  ‘‘The Wife shall not receive any share of the Hus-
band’s income that exceeds $600,000 per year. Annual
income is defined as ‘total gross income earned from
employment plus any distributions deferred for income
tax purposes.’ The Husband shall not voluntarily defer
any compensation from employment. The Husband
shall provide proof of all income from employment to
the Wife within 5 days of receipt by the Husband.
  ‘‘All unallocated support shall be taxable to the Wife
and deductible to the Husband.’’ (Footnote added.)
   Section 3.1 also provides that ‘‘[t]he alimony shall
be payable until the soonest to occur of the following
events: a) the death of the Husband; b) the death of the
Wife; c) the Wife’s remarriage or statutory cohabitation
pursuant to [General Statutes §] 46b-86 (b) in which
case the Court may modify, suspend or terminate the
alimony; or d) May 31, 2025.’’
   Article VI of the agreement governs taxes. Section
6.3 provides: ‘‘The parties shall be responsible for any
additional tax liability incurred as a result of the Hus-
band’s bonus payment received in 2017 in proportion
with their percentage of funds received prior to the
dissolution. The Husband shall pay this tax liability from
his bonus payment received in 2018 prior to the Wife’s
distribution per Paragraph 3.1.’’
   After preparing the separation agreement, the parties
appeared before the court, Hon. Arthur A. Hiller, judge
trial referee, and were canvassed by their respective
counsel regarding the separation agreement. The court
found the agreement fair and equitable and incorpo-
rated it into the divorce decree.
   On May 3, 2018, the plaintiff filed a postjudgment
motion for order, in which she alleged that the defen-
dant had failed to pay the full amount of unallocated
support due to her from a $480,000 bonus the defendant
received in January, 2018. Specifically, the plaintiff
alleged that the defendant had paid her $82,000 from
his bonus and that this $82,000 payment did not repre-
sent the full amount owed to her pursuant to section
3.1 of the separation agreement. On September 17, 2018,
the parties appeared before the court, Brown, J., which
heard the testimony of the parties and other evidence.
   The central dispute between the parties was their
differing interpretations of the calculations to be per-
formed under the second and third tiers of section 3.1
to determine the amount of unallocated support due to
the plaintiff.2 According to the defendant, the $480,000
bonus he received is considered separately under the
second and third tiers outlined in section 3.1. Specifi-
cally, he contended that from his $480,000 bonus, he
owed the plaintiff $80,000 under the second tier
(($420,000 minus $220,001) multiplied by 40 percent
equals $80,000) and $18,000 under the third tier
(($480,000 minus $420,001) multiplied by 30 percent
equals $18,000). From this $98,000 obligation under the
second and third tiers, he was to subtract the tax liabil-
ity, which the parties agree was $16,028. Accordingly,
under the defendant’s interpretation, he owed the plain-
tiff approximately $82,000.
   According to the plaintiff, the calculation under the
separation agreement requires that the defendant’s total
gross income earned from employment, which was
$700,000 ($220,000 salary plus the $480,000 bonus) for
2018, be considered in full under the second and third
tiers. In her view, the defendant correctly calculated
the amount owed under the second tier ($80,000), but
incorrectly calculated the amount owed under the third
tier. Considering that the agreement precluded her from
receiving any share of the defendant’s income that
exceeded $600,000 per year, she maintained that the
amount owed under the third tier was $54,000
(($600,000 minus $420,001) multiplied by 30 percent
equals $54,000). From this total $134,000 obligation cal-
culated by adding the result of the second and third
tiers, the defendant was to subtract the tax liability,
which, as noted previously, the parties agree was
$16,028. Accordingly, under the plaintiff’s interpreta-
tion, the defendant owed her $117,972 ($80,000 plus
$54,000 minus $16,028 equals $117,972). Because he
paid her only $82,000, she alleged that he underpaid
her by $35,972.
  On October 15, 2018, the court issued a memorandum
of decision, in which it accepted the defendant’s inter-
pretation of section 3.1 of the separation agreement
and rejected the plaintiff’s claim that she was owed any
additional payments. Accordingly, the court denied the
plaintiff’s motion for order. This appeal followed.
   On appeal, the plaintiff’s sole claim is that the court
improperly interpreted the clear and unambiguous lan-
guage of section 3.1 of the separation agreement when
it substituted ‘‘gross remainder of [the defendant’s]
bonus’’ for ‘‘gross income’’ when calculating the amount
the plaintiff was owed under the third tier. The defen-
dant agrees that the provision is unambiguous, but con-
tends that the court properly interpreted the provision.
We agree with the plaintiff.
   We first set forth our standard of review. ‘‘Our inter-
pretation of a separation agreement that is incorporated
into a dissolution decree is guided by the general princi-
ples governing the construction of contracts. . . . A
contract must be construed to effectuate the intent of
the parties, which is determined from the language used
interpreted in the light of the situation of the parties
and the circumstances connected with the transaction.
. . . [T]he intent of the parties is to be ascertained by
a fair and reasonable construction of the written words
and . . . the language used must be accorded its com-
mon, natural, and ordinary meaning and usage where
it can be sensibly applied to the subject matter of the
contract. . . . Where the language of the contract is
clear and unambiguous, the contract is to be given effect
according to its terms. A court will not torture words
to import ambiguity where the ordinary meaning leaves
no room for ambiguity . . . . Similarly, any ambiguity
in a contract must emanate from the language used in
the contract rather than from one party’s subjective
perception of the terms. . . . If the language of a con-
tract is clear and unambiguous, the intent of the parties
is a question of law, subject to plenary review.’’ (Cita-
tions omitted; internal quotation marks omitted.) Eckert
v. Eckert, 285 Conn. 687, 692, 941 A.2d 301 (2008).
   Applying the foregoing principles to the present mat-
ter, we conclude, and the parties agree, that the lan-
guage of the relevant provision is clear and unambigu-
ous. Section 3.1 of the separation agreement provides
that the plaintiff shall receive certain percentages of
the gross income of the defendant according to a three-
tiered arrangement. The agreement defines ‘‘[a]nnual
income’’ as ‘‘total gross income earned from employ-
ment plus any distributions deferred for income tax
purposes.’’ Because the separation agreement clearly
defines annual income and is structured to provide for
the payment of certain percentages of such annual
income according to three tiers, the language is clear
and unambiguous. Accordingly, our review is plenary.
   Having determined our standard of review, we now
turn to the actions of the trial court. In accepting the
defendant’s interpretation that the second and third
tiers of section 3.1 applied only to his bonus, the court
reached a conclusion inconsistent with the words used
by the parties in the separation agreement. ‘‘It is horn-
book law that courts do not rewrite contracts for par-
ties. . . . Put another way, [a] court simply cannot dis-
regard the words used by the parties or revise, add to,
or create a new agreement.’’ (Citation omitted; internal
quotation marks omitted.) Nassra v. Nassra, 139 Conn.
App. 661, 669, 56 A.3d 970 (2012).
   The defendant argues that the plaintiff’s ‘‘calculation
does not acknowledge that she had already received
payment for her share of the [d]efendant’s base salary
in 2017 and will continue to do so in 2018, and to include
said amount in her claim of what was due and owing
from his bonus payment paid in 2018 amounts to double
counting.’’ We fail to see how applying the tiered struc-
ture to the defendant’s total income constitutes double
counting. To the contrary, it does no more than account
for the defendant’s total income in accordance with the
plain language of the provision. As noted previously,
the income ranges contained within each of the tiers
refers to the gross income of the defendant, and the
definition of his annual income includes his ‘‘total gross
income earned from employment . . . .’’ There simply
is no language contained in the second and third tiers
that could be construed as limiting their applicability
only to the defendant’s bonus.
  We conclude that the plain language of the separation
agreement requires that the percentages stated in the
second and third tiers be applied to the defendant’s
gross income, not solely to his bonus. Therefore, the
court improperly denied the plaintiff’s motion for order.
Given that the parties do not dispute the amount of
the plaintiff’s claim, we conclude that the defendant
underpaid the plaintiff by $35,972.3
  The judgment is reversed and the case is remanded
with direction to grant the plaintiff’s motion and to
render judgment in favor of the plaintiff in the amount
of $35,972.
      In this opinion the other judges concurred.
  1
      The parties and the court refer to the ‘‘$0.00—$220,000’’ range as the
‘‘first tier,’’ the ‘‘$220,001—$420,000’’ range as the ‘‘second tier,’’ and the
‘‘$420,001—$600,000’’ range as the ‘‘third tier.’’ We do the same in this
opinion.
    2
      The parties agreed that the defendant was in compliance with his ongoing
obligation under the first tier of section 3.1 of the separation agreement to
pay 50 percent of his total gross income up to $220,000 on the fifteenth and
thirtieth of every month. Both parties further agreed that the $220,000
amount represented the defendant’s base salary at the time of the dissolution
judgment. The defendant testified that, subsequent to the dissolution judg-
ment, he had received an increase in his base salary to $250,000. That salary
increase was not the subject of the plaintiff’s motion for order.
  3
    Although the plaintiff requested various forms of relief in her motion
for order, the relief sought by the plaintiff on appeal requests only ‘‘that the
judgment of the trial court . . . be reversed and that the case . . . be
remanded to the trial court with direction to enter judgment in [the] plaintiff’s
favor in the amount of $35,972.’’